ANDREW M. KOHLMETZ, OSB #955418
The Law Office of Andrew M. Kohlmetz, LLC
741 SW Lincoln Street
Portland, OR 97201
Tel: (503) 265-8307
Email: andy@portlandfederaldefense.com

LAURIE BENDER, OSB #881570
Laurie Bender, P.C.
735 S.W. First Avenue, 2nd Floor
Portland, Oregon 97204
(503) 241-7075
Facsimile (503) 241-1768
lbenderlaw@aol.com

ATTORNEYS FOR JOSEPH DUANE FOLKERTS


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


       UNITED STATES OF AMERICA,                        )   Case No. 3:18-CR-00319-JO-07
                                                        )
                       Plaintiff,                       )
                                                        )   DEFENDANT’S MOTION TO CONTINUE
               vs.                                      )   APRIL 13, 2020 TRIAL DATE AND
                                                        )   WAIVER OF SPEEDY TRIAL RIGHTS.
       JOSEPH DUANE FOLKERTS,                           )
                                                        )
                       Defendant.                       )
                                                        )


       COMES NOW Defendant, Joseph Duane Folkerts, by and through his CJA-appointed
attorneys, Andrew M. Kohlmetz and Laurie Bender, and hereby moves this court for an Order
continuing the presently set April 13, 2020 trial for a period of no less than 120 days to a date
convenient to the Court and parties herein.
       I have discussed the proposed continuance with the defendant who is in custody. He
agrees with the need for and consents to the proposed continuance. I have also advised the



DEFENDANT’S MOTION TO CONTINUE APRIL 13, 2020 TRIAL DATE AND WAIVER OF SPEEDY TRIAL
                                   RIGHTS - 1
                                                            The Law Office of Andrew M. Kohlmetz, LLC
                                                                                  741 SW Lincoln Street
                                                                                    Portland, OR 97201
                                                                                        (503) 265-8307
defendant of his rights under the Speedy Trial Act. He agrees that the period of time between the
current and next scheduled trial date will be excluded from any Speedy Trial Act calculations.
The United States, by and through AUSA Leah Bolstad does not object to this Motion provided
that it is granted to all remaining defendants set for trial and does not result in the severance of
any defendant for trial.
        Codefendant Kenneth Hause, by and through counsel Todd Bofferding, does not object to
this Motion and has filed his own Motion to Continue the current trial date. Codefendant Chad
Erickson, by and through counsel Richard Wolf, does not object to this Motion, and has
indicated he will be filing his own Motion to Continue the current trial date. Codefendant Ryan
Negrinelli, by and through counsel Matthew Schindler, does not object to this Motion and
consents to a trial date in the Fall of 2020.
        Codefendant Mark Dencklau, by and through counsel Erik Ekklund objects to this
Motion.
        The grounds for this request are that: due to the volume and complex nature of the
discovery provided (including a variety of forms of electronically stored information), the
complexity of the factual and legal issues involved, the continued need for defense fact
investigation, the ongoing need for defense consultation with various expert witnesses, and other
issues more fully outlined in the accompanying Declaration of Counsel filed ex-parte and under
seal, despite diligent efforts in preparing the case, the defense cannot be ready for trial as
currently scheduled.




                                RESPECTFULLY SUBMITTED this 22nd day of January, 2020.


                                _____________________________
                                Andrew M. Kohlmetz, OSB 955418
                                Attorney for Defendant Folkerts




DEFENDANT’S MOTION TO CONTINUE APRIL 13, 2020 TRIAL DATE AND WAIVER OF SPEEDY TRIAL
                                   RIGHTS - 2
                                                             The Law Office of Andrew M. Kohlmetz, LLC
                                                                                   741 SW Lincoln Street
                                                                                     Portland, OR 97201
                                                                                         (503) 265-8307
